Citation Nr: 1431171	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  08-22 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had recognized service with the New Philippine Scouts from May 1946 to February 1949.  The Veteran died in August 1991, and the appellant is his surviving spouse.

The record before the Board consists of an electronic file.  There is no paper claims file.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2002 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines that denied the appellant's claim of entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death and her claim of entitlement to nonservice-connected death pension benefits.  In September 2004, the Board denied the appellant's claims.  She appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2005 Memorandum Decision, the Court upheld the Board's decision.

In October 2007, the appellant submitted a claim for spousal benefits and other benefits.  The RO interpreted this as a request to reopen her claims for service connection for the cause of the Veteran's death and nonservice-connected death pension.  The reopening of the cause of death claim was denied in a rating decision issued in March 2008.  The March notice letter that informed her of that denial also informed her that the RO had determined she had no legal entitlement to death pension benefits.  The present appeal arises from that March 2008 RO denial; in her July 2008 VA Form 9, the appellant stated that she was only appealing the denial of the cause of death claim.


FINDINGS OF FACT

1.  The Veteran died in August 1991, and his death certificate lists his cause of death as acute myocardial infarction. 

2.  At the time of the Veteran's death, he was not service-connected for any disability.  

3.  The Board denied service connection for the cause of the Veteran's death in a final decision issued in September 2004; this decision was affirmed by the Court in a September 2005 Memorandum Decision.

4.  The evidence considered by the Board in its September 2004 final decision included service medical treatment records for the Veteran; United States Naval Hospital treatment records dated in May and June of 1962; Veterans Memorial Hospital treatment records for the Veteran dated between 1974 and 1991; a private medical provider treatment record dated in December 1974; the Veteran's death certificate; the transcript from the appellant's September 2003 Travel Board hearing; the appellant's October 2001 claim for benefits; and various written statements from the appellant.

5.  The evidence submitted since the Board's September 2004 final decision consisted of copies of service medical treatment records for the Veteran; copies of six pages of the record on appeal before the Court; and copies of six pages of Veterans Memorial Hospital treatment records for the Veteran dated between August 1990 and July 1991; and various written statements from the appellant.

6.  The evidence submitted since the Board's September 2004 final decision includes evidence that was not previously of record, but that evidence does not relate to an unestablished fact, nor does the evidence raise a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The Board's September 2004 decision denying service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.200, 20.1100, 20.1104 (2013).

2.  New and material evidence has not been presented since the September 2004 Board decision denying service connection for the cause of the Veteran's death; thus, that claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.312 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As previously noted, the appellant's claim for service connection for the cause of the Veteran's death was denied by the Board in a September 2004 decision.  The appellant appealed the Board's decision to the Court.  In a September 2005 Memorandum Decision, the Court upheld the Board's decision.  

The basis of the Board's September 2004 denial was that there was no evidence that the Veteran's fatal acute myocardial infarction had its onset during service and that the first documented treatment for heart problems occurred approximately 28 years after the Veteran's period of recognized service.  Furthermore, the Board found that there was no competent medical evidence that the Veteran's death was related to his recognized military service.  The September 2004 Board decision represents the last final action on the merits of the cause of death claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The September 2004 Board decision also represents the last final decision on any basis as to the issue of whether the appellant is entitled to service connection for the cause of the Veteran's death.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the September 2004 Board decision constitutes new and material evidence.

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits is codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or in a supplemental statement of the case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of requests to reopen.  With respect to such matters, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Additionally, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court addressed VA's 38 C.F.R. § 5103(a) notice obligation in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits under 38 C.F.R. § 1310.  The Court held that, because the RO's adjudication of a DIC claim hinges first on whether a veteran was service-connected for any condition during his or her lifetime, the 38 C.F.R. § 5103(a) notice in such a claim must include (1) a statement of the conditions (if any) for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp, 21 Vet. App. at 352-53.

The Court also held that when a claimant's DIC application and accompanying evidence expressly raises a specific issue regarding, or the evidence submitted in connection with it relates to, a particular element of a claim, VA is required to provide notice that informs the claimant of how to substantiate the assertion advanced, and takes into account the evidence submitted in connection with the application.  Id. at 353. 

In this case, a notice letter provided to the appellant, in November 2007, included the criteria for establishing service connection for the cause of a veteran's death and the criteria for reopening a previously denied claim.  Furthermore, the appellant was informed why her cause of death claim was previously denied, namely there was no evidence demonstrating that the Veteran's death was related to his service.  Similar information was provided to the appellant in a RO letter issued in February 2009.  The appellant was also provided with an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  That is, she was told that she needed to submit evidence that showed that a disability that was incurred in or aggravated during service was the primary or contributory cause of her husband's death.  Also in the February 2009 letter, she was informed that service connection for the cause of death had been denied previously because there was no evidence of treatment in service or within one year from discharge.  In addition, the May 2009 SSOC reflects readjudication of the appellant's cause of death claim.  Mayfield, 444 F.3d at 1333.

Furthermore, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the appellant in proceeding with the present decision.  The February 2009 letter from the RO contained the information required by Dingess concerning effective dates only.  However, as the Board concludes below that the preponderance of the evidence is against the appellant's claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  Moreover, the appellant has not demonstrated any prejudicial or harmful error in VA notice, and any presumption of error as to the first element of VA notice has been rebutted in this case.  See Shinseki v. Sanders, supra.

Consequently, the Board finds that adequate notice has been provided, as the appellant was informed about what evidence is necessary to substantiate the elements required to establish service connection for the cause of a veteran's death that were found insufficient in the previous denial.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the RO also readjudicated the case after the notice was provided by way of the SSOC issued in May 2009.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as any timing error did not affect the essential fairness of the adjudication.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  

The RO has reviewed the claims file.  The appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and she was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available records that she wanted the RO to obtain for her that were not obtained; she did inform the RO that certain medical treatment records for the Veteran were unavailable.  The appellant was given more than one year in which to submit evidence after the RO gave her notification of her rights under the pertinent statute and regulations.  Therefore, there is no duty to assist or notify that is unmet.

VA has not provided the appellant with a medical opinion in connection with her October 2007 claim; however, the Board finds that VA was not under an obligation to provide an opinion in connection with that claim.  The appellant has not brought forth new and material evidence to reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii) states that paragraph (c)(4) applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  Therefore, the Board finds that VA was not under an obligation to provide any medical opinion in connection with the appellant's current claim.

The appellant was informed as to the reason her cause of death claim had previously been denied; she was adequately advised of the bases for the previous denial to determine what evidence would be new and material to reopen her claim.  See Kent v. Nicholson, supra.  She was also afforded opportunities to submit evidence.  Moreover, the appellant has not demonstrated any prejudicial or harmful error in VA notice, any presumption of error as to the first element of VA notice has been rebutted in this case, and the Board finds no such error in the evidentiary record.  See Shinseki v. Sanders, supra.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  The Merits of the Request to Reopen

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

As previously noted, the September 2004 Board decision was the last time the appellant's claim was finally disallowed on any basis.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The September 2004 Board decision is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the September 2004 decision.  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The appellant's claim for benefits was denied in essence because the cause of her deceased husband's death was not related to his military service; any new and material evidence must relate to this.

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether new and material evidence is submitted is also a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the question requires a determination of whether the claim should be reopened and, if so, an adjudication on the merits after compliance with the duty to assist.

The evidence considered by the Board in making its September 2004 decision included such evidence as service medical treatment records for the Veteran; United States Naval Hospital treatment records for the Veteran dated in May and June of 1962; Veterans Memorial Hospital treatment records for the Veteran dated in March 1974, September 1977, April 1981, July 1981, and June 1991; a private medical provider treatment record dated in December 1974; the Veteran's death certificate; the transcript from the appellant's September 2003 Travel Board hearing; the appellant's October 2001 claim for benefits; and various written statements from the appellant.

The evidence of record as of September 2004 revealed that the Veteran died in August 1991, and that his death certificate lists the cause of death as acute myocardial infarction.  At the time of the Veteran's death, he was not service-connected for any disability.

The appellant submitted a request to reopen her claim of entitlement to service connection for the cause of the Veteran's death in October 2007.  The evidence considered by the RO in conjunction with that claim includes copies of service medical treatment records for the Veteran; copies of six pages of the record on appeal before the Court, including copies of medical treatment records for the Veteran from Veterans Memorial Hospital dated in March 1974, September 1977, April 1981, and July 1981, and a December 1974 private medical treatment record; copies of six pages of Veterans Memorial Hospital treatment records for the Veteran dated between August 1990 and July 1991; and various written statements from the appellant.

After having carefully reviewed the evidence of record, the Board finds that the appellant has not presented evidence since the September 2004 Board decision which raises a reasonable possibility of substantiating the claim of entitlement to service connection for cause of the Veteran's death.  Since the September 2004 Board decision, the only evidence received into the record mainly consists of duplicates of previously submitted documents and written statements from the appellant.  The copies of previously submitted documents simply reflect information that was already of record prior to the September 2004 Board denial.  
In addition, the evidence that was not previously before the Board, namely the six pages of Veterans Memorial Hospital treatment records for the Veteran dated between August 1990 and July 1991, also reflects information that was previously before the Board and do not contain any information that relates the cause of the Veteran's death to any aspect of his recognized service.  Therefore, while new, these medical records are not material.

Furthermore, the multiple written statements submitted by the appellant do not contain any reference to any nexus opinion or information about the etiologic causes of the Veteran's death.  No available medical evidence shows that the Veteran suffered from a cardiac disorder during service or within one year of his February 1949 discharge from active service.  See 38 C.F.R. § 3.307(a)(3).  In addition, no medical opinion or other professional evidence relating the Veteran's death from acute myocardial infarction to service or any incident of service has been presented since the September 2004 Board denial.

The appellant continues to contend that the condition that caused her husband's death is related to his military service.  As stated before, the Veteran's death certificate states that he died from an acute myocardial infarction.  The appellant's written statements merely reiterate her prior arguments.  Furthermore, the appellant's claim is not substantiated by any other evidence in the record - only by her own assertions about her husband's death.  

The Board notes that lay statements are not material within the meaning of 38 C.F.R. § 3.156.  See Moray v. Brown, 2 Vet. App. 211, 213-144 (1993).  Furthermore, there is no clinical evidence of record intimating in any way that the cause of the Veteran's death was some pathology that was related to some aspect of his military service.

The evidence added to the record since the issuance of the September 2004 Board decision does not address or contradict the reasoning offered in support of the September 2004 denial.  In other words, it does not tend to support any one of the appellant's contentions in a manner not already shown in September 2004.  The newly received evidence merely demonstrates that the appellant continues to maintain that her husband's death was related to his military service.  Moreover, the appellant has only submitted documents and statements that are duplicative of the evidence that was already of record in September 2004.

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  The Board finds that the evidence submitted since the September 2004 Board decision does not provide relevant information as to the question of whether the Veteran's death was causally or etiologically related to any incident of his military service and that no such evidence has been received - before or since the September 2004 denial.  

For the reasons set forth above, none of the evidence added to the record since the September 2004 Board decision, either by itself or in the context of all the evidence, is new and material evidence sufficient to reopen the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Therefore, the September 2004 Board decision remains final, and the cause of death claim is not reopened.

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful, and that the appellant is sincere in her belief that her husband's death was related to his recognized military service.  However, while the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which the benefit sought may be granted.  

Thus, evidence received in conjunction with the claim to reopen is not new and material, and does not serve to reopen the claim for service connection for cause of the Veteran's death.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence not having been submitted to reopen the claim for service connection for the cause of the Veteran's death, the appeal is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


